Exhibit 10.2

 

FRANKLIN RESOURCES, INC.

 

AMENDED AND RESTATED ANNUAL INCENTIVE COMPENSATION PLAN

(amended and restated December 13, 2006)

(amended and restated December 16, 2005)

(amended and restated September 22, 2005)

(amended and restated December 16, 2004)

(amended and restated December 11, 2003)

 

I. PURPOSE

 

Franklin Resources, Inc. has established this Amended and Restated Annual
Incentive Compensation Plan for Principals and Associates (as hereinafter
defined) to reward the contributions to the Company (as hereinafter defined)
made by Principals and Associates by providing them an opportunity to share in
the organization’s annual performance results. Through these incentives, the
Company intends to attract, retain, and motivate eligible employees to achieve
the highest levels of performance results in the financial services business.

 

II. DEFINITIONS

 

When used in this plan document, the following words and phrases shall have the
following meanings:

 

2.1 “Associates’ Pool” means the portion of the Award Pool allocated to
Incentive Awards for Associates.

 

2.2  “Award Pool” means the total dollars available for funding Incentive Awards
under the Plan for an applicable Plan Year. The Award Pool is comprised of the
Associates’ Pool and the Principals’ Pool.

 

2.3  “Committee” means the Compensation Committee of the Board of Directors of
Franklin Resources, Inc. as described in Section 9.1 below.

 

2.4  “Company” means Franklin Resources, Inc., a Delaware corporation, and its
direct and indirect subsidiaries.

 

2.5  “Incentive Award” means the actual current value of an award to a
Participant, regardless of the form of the award, determined by the Committee
during or following the end of the Plan Year, as applicable.

 

2.6  “Option” means the grant of a right to purchase Stock at a specified
exercise price in recognition of and as a reward for the past efforts and
contributions of the Participant on behalf of the Company, with the right to
purchase such shares of Stock subject to the completion of service by the
Participant, as determined by the Committee.

 

2.7  “Participant” means all Principals and Associates who have been determined
by the Committee to be Participants, except employees who participate in
commission-based incentive plans or who are non-exempt employees.

 

2.8  “Plan” means the Amended and Restated Annual Incentive Compensation Plan as
set forth in this document, as amended from time to time.

 

 



 

 

2.9  “Pre-Tax Operating Income” (hereafter “PTOI”) means the net operating
income of the Company, exclusive of passive income and calculated before
non-operating interest, taxes, extraordinary items and certain special items
(such as special compensation payouts on account of a merger) and before the
accrual of Incentive Awards under the Plan and awards under the Company’s 2004
Key Executive Incentive Compensation Plan or any successor plan.

 

2.10  “Plan Year” means the 12-month period beginning on the first day of each
fiscal year of the Company.

 

2.11 “Principals’ Pool” means the portion of the Award Pool allocated to
Incentive Awards for Principals.

 

2.12 “Restricted Stock Award” means the grant of shares of Stock in recognition
of and as a reward for the past efforts and contributions of the Participant on
behalf of the Company, with such shares of Stock subject to a risk of forfeiture
or other restrictions that will lapse based on the completion of service by the
Participant, as determined by the Committee.

 

2.13 “Restricted Stock Unit Award” means the grant of a right to receive Stock
upon the vesting of the units in recognition of and as a reward for the past
efforts and contributions of the Participant on behalf of the Company, with such
right to receive Stock subject to a risk of forfeiture or other restrictions
that will lapse based on the completion of service by the Participant, as
determined by the Committee.

 

2.14 “SAR” means the grant of a right to receive, in cash or Stock (as
determined by the Committee), value equal to (or otherwise based on) the excess
of (a) the fair market value of a specified number of shares of Stock at the
time of exercise over (b) a specified exercise price, in recognition of and as a
reward for the past efforts and contributions of the Participant on behalf of
the Company, with the right to receive such value in cash or Stock subject to
the completion of service by the Participant, as determined by the Committee.

 

2.15 “Stock” means Franklin Resources, Inc. common stock reserved for issuance
under the Franklin Resources, Inc. 2002 Universal Stock Incentive Plan or
successor equity compensation plan.

 

2.16 “Stock Unit Award” means the grant of a right to receive Stock upon the
vesting of the units in recognition of and as a reward for the past efforts and
contributions of the Participant on behalf of the Company, with such right to
receive Stock not subject to a risk of forfeiture or other restrictions that
will lapse based on the completion of service by the Participant, as determined
by the Committee.

 

2.17 “Target Award” means a potential bonus opportunity for a Participant
budgeted at the beginning of the Plan Year.

 

III. PARTICIPATION

 

3.1 All Principals and Associates employed by the Company at the beginning of
the Plan Year are eligible to be Participants during that Plan Year. The
Committee may, in its sole discretion and if appropriate, determine annually if,
and if so, which, employees are Principals. All eligible exempt staff not
determined as Principals are Associates. The Committee may, in its sole
discretion, add exempt employees hired during a Plan Year as either Principals
or Associates and may adjust Target Awards for such persons based upon such
interim employment.

 

3.2 A non-exempt employee who becomes exempt during a Plan Year shall be
eligible for an Incentive Award from the Associates’ Pool, in the Committee’s
sole discretion.

 

3.3 A Participant who changes status (e.g., Associate to Principal) during a
Plan Year shall continue in his former status for that Plan Year, unless
otherwise determined by the Committee.

 

2

 



 

 

3.4 A Participant’s Incentive Award will be based upon an evaluation of a
Participant’s overall performance, including the successful accomplishment of
annual goals and objectives, as well as other performance factors. A Participant
who receives a formal performance appraisal and whose overall evaluation is at
less than the median level of performance relative to such Participant’s peers
still remains eligible for an Incentive Award, but the Incentive Award may be
reduced, even to zero. Participants on written warning may be eligible for an
Incentive Award at the sole discretion of the Committee, but the Incentive Award
may be reduced, even to zero.

 

IV. AWARD POOL FUNDING AND INDIVIDUAL AWARDS

 

4.1 For each Plan Year, the Committee shall:

 

(a) Determine the percentage, not to exceed Twenty Percent (20%), if any, of
PTOI that will be allocated to the Award Pool at various levels of Company
performance measured by changes in PTOI from the prior year. The Committee may
also determine if in its opinion prevailing circumstance dictates that the Award
Pool for particular identified groups of Principals and/or Associates shall be
based upon the PTOI of particular identified subsidiary or subsidiaries of the
Company. The determinations made by the Committee may be subject to review and
approval by the Board of Directors of Franklin Resources, Inc. if the Board of
Directors, in its sole discretion, deems such review and approval to be
appropriate.

 

(b) Determine, if appropriate, the allocation of the Award Pool of the Company,
and any identified subsidiary or subsidiaries of the Company as described in
(a) above, between the Associates’ Pool(s) and the Principals’ Pool(s).

 

4.2 After consideration of recommendations made by management personnel, the
Committee may generally determine the amount of Target Awards for Participants
under the Plan. The Committee may, in its sole discretion, advise Participants
of particular Target Awards or ranges of Target Awards at any time during the
Plan Year.

 

4.3 The actual amounts allocated to the Award Pool, the Associates’ Pool(s)
and/or the Principals’ Pool(s) may be determined and/or revised at any time
during or after the end of each Plan Year, based upon actual or projected
Company performance and PTOI.

 

4.4 Actual Incentive Awards may be determined during or following the end of
each Plan Year. The amount of any Incentive Awards determined and paid prior to
the end of a Plan Year shall be credited against the Award Pool for such Plan
Year so that the net amount remaining in the Award Pool is available for
Incentive Awards determined and paid after the end of such Plan Year. Actual
Incentive Awards may vary from the Target Awards depending on the PTOI allocated
or projected to be allocated to the Award Pool and a Participant’s individual
performance.

 

4.5 The Principals’ Pool, if any, will be allocated among any or all Principals
on the basis of a Participant’s individual performance and based upon the
accomplishment of such Participant’s goals and objectives for the Plan Year. No
Principals are guaranteed a payout from the Principals’ Pool.

 

4.6 The Associates’ Pool will be allocated among any or all Associates on the
basis of a Participant’s individual performance and based upon the
accomplishment of such Participant’s goals and objectives for the Plan Year. No
Associates are guaranteed a payout from the Associates’ Pool.

 

4.7 To promote the highest levels of individual performance, there is no minimum
or maximum which applies to individual Incentive Awards of any Participant.
Amounts not allocated as Incentive Awards do not carry over to the next Plan
Year, and may be used for distribution as incentive compensation to employees
who are not Participants in the Plan.

 

3

 



 

 

4.8 Notwithstanding a Participant’s individual performance and anything to the
contrary in this Plan, the Committee may, in its sole discretion, increase or
decrease (even to zero) the Incentive Award payable to a Participant.

 

V. PAYMENT OF ANNUAL AWARDS

 

5.1 Incentive Awards may, in the Committee’s discretion, be paid in the
following time and manner:

 

(a) Incentive Awards may be paid in cash or in a combination of cash and grants
of Stock, Options, SARs, Stock Unit Awards, Restricted Stock Awards and
Restricted Stock Unit Awards under the 2002 Universal Stock Incentive Plan or
successor equity compensation plan, and shares of investment companies in the
Franklin Templeton Investments funds, subject to restrictions and vesting, if
any, determined by the Committee to be appropriate. Incentive Awards paid in
Stock, Options, SARs, Stock Unit Awards, Restricted Stock Awards and Restricted
Stock Unit Awards under the 2002 Universal Stock Incentive Plan or successor
equity compensation plan shall also be subject to the limit on the maximum
number of shares that may be issued under such plan and any additional
limitations on the maximum number of shares that may be awarded to any
individual in any fiscal or calendar year under such plan.

 

(b) At least 25% of the Incentive Award will be paid in cash at such time during
or after the end of the Plan Year as determined by the Committee. The balance
(if any) of the cash portion of an Incentive Award shall be paid at such later
time and in such manner as the Committee determines. Participants shall be
notified in writing as to the date and time of payment of any such deferred
portion of the Incentive Award.

 

(c) Stock, Options, SARs, Stock Unit Awards, Restricted Stock Awards, Restricted
Stock Unit Awards and shares of investment companies in the Franklin Templeton
Investments funds awarded as part of an Incentive Award shall be distributed at
such time during or after the end of the Plan Year as determined by the
Committee. The number of shares of Stock, units or shares of investment
companies in the Franklin Templeton Investments funds subject to such Incentive
Awards as well as the other terms of such Incentive Awards shall be determined
by the Committee and, if applicable, in accordance with the 2002 Universal Stock
Incentive Plan or successor equity compensation plan.

 

(d) Notwithstanding the foregoing, the payment of any Incentive Awards
determined by the Committee to provide for a “deferral of compensation” (within
the meaning of Section 1.409A-1(b) of the proposed Treasury regulations under
the Internal Revenue Code of 1986, as amended (the “Code”), and any successor
thereto) shall be completed no later than two and one-half (2½) months following
the end of the calendar year in which such Incentive Awards are earned.

 

5.2 Application of Code Section 409A.

 

Notwithstanding any other provision of this Plan to the contrary, the Company,
in its sole discretion and without Participant consent, may amend or modify the
Plan in any manner to provide for the application and effects of Section 409A of
the Code (relating to deferred compensation arrangements) and any related
regulatory or administrative guidance issued by the Internal Revenue Service.
The Company shall have the authority to delay the payment of any benefits
described under the Plan to the extent it deems necessary or appropriate to
comply with Section 409A(a)(2)(B)(i) of the Code (relating to payments made to
certain “key employees” of certain publicly-traded companies) and in such event,
any such payments to which a Participant would otherwise be entitled during the
six (6) month period immediately following his or her separation from service
will be paid on the first business day following the expiration of such six (6)
month period.

 



 

4

 



 

 

VI. PAYMENT IN EVENT OF DEATH, DISABILITY, LEAVE OF ABSENCE OR RETIREMENT

 

6.1 Death of Participant.

 

A Participant who dies is entitled to a pro-rated Incentive Award based on
performance up to the last day worked. Payment shall be made in cash in a single
payment during or as soon as practical following the end of the Plan Year in
which death occurred. If the Participant dies following the end of a Plan Year
but before an Incentive Award for that year has been paid, the Participant’s
full Incentive Award shall be paid in cash in a single payment when it would
otherwise have been paid. Payment of Incentive Awards on account of death shall
be paid to the person designated by the Participant as beneficiary under this
Plan. If there is no such designation or the designated beneficiary fails to
survive the Participant, payment shall be made to the Participant’s spouse or if
there is none, the Participant’s estate. Notwithstanding the foregoing
provisions of this Section 6.1 with respect to the payment of Incentive Awards,
the Committee, in its sole discretion, may (a) pay the Participant’s full
Incentive Award (or any greater amount) or (b) decrease (even to zero) the
Participant’s Incentive Award.

 

6.2 Disability.

 

A Participant who ceases to be an employee on account of disability, as a result
of which the Participant shall be eligible for payments under Company long-term
disability insurance policies, shall be entitled to receive a pro-rated
Incentive Award based on performance up to the last day worked. Payment shall be
made in cash in a single installment during or as soon as practical following
the end of the fiscal year in which employment terminated. Notwithstanding the
foregoing provisions of this Section 6.2 with respect to the payment of
Incentive Awards, the Committee, in its sole discretion, may (a) pay the
Participant’s full Incentive Award (or any greater amount) or (b) decrease (even
to zero) the Participant’s Incentive Award.

 

6.3 Leave of Absence.

 

The Committee, in its sole discretion, shall determine Incentive Awards, if any,
to be paid to Participants on leave of absence for any portion of the Plan Year.

 

6.4 Retirement.

 

A Participant who retires during the Plan Year is eligible to receive a
pro-rated Incentive Award based on performance to the date of retirement in cash
in a single payment during or as soon as practical following the end of the
fiscal year in which the Participant retires. A Participant has “retired” for
purposes of this Plan if he terminates employment with the Company after
reaching age 55 with at least 10 years of service to the Company, including
service to any entity that is acquired by the Company. Notwithstanding the
foregoing provisions of this Section 6.4 with respect to the payment of
Incentive Awards, the Committee, in its sole discretion, may (a) pay the
Participant’s full Incentive Award (or any greater amount) or (b) decrease (even
to zero) the Participant’s Incentive Award.

 

VII. PAYMENT IN EVENT OF TERMINATION OF EMPLOYMENT

 

7.1 Involuntary Termination of Employment.

 

(a) If a Participant’s employment is terminated by the Company as a result of
the Company’s dissatisfaction with the job related activities of the Participant
or conviction of the Participant of a felony, the Participant shall forfeit any
rights to any unpaid Incentive Awards under the Plan. Notwithstanding the
foregoing, the Committee, in its sole discretion, may (i) pay the Participant a
pro-rated Incentive Award based upon performance during the Plan Year to the
date of termination or (ii) pay the Participant’s full Incentive Award (or any
greater amount).

 

 

5

 



 

 

(b) If a Participant’s employment is terminated for reasons other than those
described in Sections 6 and 7.1(a) above, the Committee, in its sole discretion,
may (i) pay the Participant a pro-rated Incentive Award based upon performance
during the Plan Year to the date of termination or (ii) pay the Participant’s
full Incentive Award (or any greater amount).

 

7.2 Voluntary Termination of Employment.

 

If a Participant voluntarily resigns from employment at the Company during the
Plan Year, no Incentive Awards will be paid. The Participant shall forfeit the
right to any Incentive Awards for the current performance year. Notwithstanding
the foregoing, the Committee, in its sole discretion, may (a) pay the
Participant a pro-rated Incentive Award based upon performance during the Plan
Year to the date of termination or (b) pay the Participant’s full Incentive
Award (or any greater amount).

 

VIII. AMENDMENT OR TERMINATION

 

8.1 Amendment.

 

The Committee reserves the right in its discretion to amend this Plan or any
Incentive Award(s) at any time in whole or in part, provided, however, that no
amendment shall result in the forfeiture or cancellation of any Participant’s
Incentive Award(s) earned as of the end of the fiscal year immediately preceding
the date the Committee adopts the amendment, unless otherwise agreed to by the
affected Participant(s).

 

8.2 Termination.

 

The Committee may terminate the Plan at any time. Termination shall not result
in the forfeiture or cancellation of any Participant’s Incentive Award(s) which
have been determined but not yet paid, unless otherwise agreed to by the
affected Participant(s).

 

IX. ADMINISTRATION

 

9.1 Administration of the Plan.

 

This Plan has been adopted by the stockholders of Franklin Resources, Inc. and
shall be administered by the Committee.

 

(a) The Committee shall meet at such times and places and upon such notice as
the chairperson determines in consultation with the other Committee members. A
majority of the Committee shall constitute a quorum. Any acts by the Committee
may be taken at any meeting at which a quorum is present and shall be by
majority vote of those members entitled to vote. Additionally, any acts reduced
to writing or approved in writing by all the members of the Committee shall be
valid acts of the Committee.

 

(b) Among the administrative responsibilities of the Committee shall be the
determination of Principals, if any, and Associates, Target Awards, if
applicable, and Incentive Awards. This may be accomplished by adopting specific
methods of determining the Target Awards and/or Incentive Awards which are then
administered by management personnel of the Company.

 

(c) The Committee shall have the sole authority, in its absolute discretion, to
adopt, amend, and rescind such rules and regulations as, in its opinion, may be
advisable in the administration of the Plan, to construe and interpret the Plan,
the rules and regulations, and any instruments evidencing Incentive Awards and
to make all other determinations deemed necessary or advisable for the
administration of the Plan. All decisions, determinations, and interpretations
of the Committee shall be binding on all Participants.

 

6

 



 

 

(d) The Plan is intended to meet the requirements of the rules promulgated by
the Securities and Exchange Commission under Section 16(b) of the Securities
Exchange Act of 1934, as amended, and shall be administered and construed
accordingly.

 

9.2 Non-alienation of Benefits.

 

No benefit under this Plan may be sold, assigned, transferred, conveyed,
hypothecated, encumbered, anticipated, or otherwise disposed of, and any attempt
to do so shall be void. No such benefit shall, prior to receipt thereof by a
Participant, be in any manner subject to the debts, contracts, liabilities,
engagements, or torts of such Participant.

 

9.3 No Limitation of Rights.

 

Nothing in this Plan shall be construed to limit in any way the Company’s
general personnel policies and procedures particularly with respect to the right
of the Company to terminate a Participant’s employment at any time for any
reason whatsoever with or without cause; nor shall it be evidence of any
agreement or understanding, express or implied, that the Company (a) will employ
a Participant in any particular position, (b) will ensure participation in any
incentive programs, or (c) will grant any awards for such programs.

 

9.4 Applicable Law.

 

The provisions of the Plan shall be governed by and construed in accordance with
the laws of the State of Delaware, with the exception of Delaware’s conflict of
laws provisions.

 

9.5 Mandatory Arbitration.

 

As part of this Plan, the Company is implementing an alternative dispute
resolution procedure for its employees. In the event there is any dispute
arising out of unlawful harassment, discrimination or termination of employment
with the Company, which the parties are unable to resolve through direct
discussion or mediation, regardless of the kind or type of dispute, the
Participant and the Company agree to submit all such disputes exclusively to
final and binding arbitration pursuant to the provisions of the Federal
Arbitration Act, or, if inapplicable, the provisions of applicable state law, or
any successor or replacement statutes, upon a request submitted in writing to
the Human Resources Department within the applicable statutory limits or the
statute of limitations. Any failure to timely request arbitration shall
constitute a waiver of all rights to raise any claims in any forum arising out
of any dispute that was subject to arbitration. The limitations period set forth
in this paragraph shall not be subject to tolling, equitable or otherwise. Any
agreement to arbitrate disputes contained in a securities registration
application shall take precedence over this Section 9.5. All substantive rights
guaranteed under the statutes are still recognized through arbitration, and
arbitration is merely a substituted forum for dispute resolutions.

 

* * *

 

This Plan was originally approved by the stockholders of Franklin Resources,
Inc. on January 19, 1994. The stockholders of Franklin Resources, Inc. approved
an amendment of the Plan on January 24, 1995. The Board of Directors of Franklin
Resources, Inc. approved an amendment and restatement of the Plan on
December 11, 2003 to (a) provide that up to 20% of PTOI may be allocated to the
Award Pool by the Committee and (b) give broad discretion to the Committee in
determining the amount of Incentive Awards payable to Participants in the Plan,
which amendment and restatement was approved by the stockholders of Franklin
Resources, Inc. on January 29, 2004. The Board of Directors of Franklin
Resources, Inc. approved an amendment and restatement of the Plan on
December 16, 2004 to provide that Incentive Awards may be paid in Options, SARs,
Stock Unit Awards and Restricted Stock Unit Awards, which amendment and
restatement was not subject to the approval of the stockholders of Franklin
Resources, Inc. The Board of

 

7

 



 

Directors of Franklin Resources, Inc. approved an amendment and restatement of
the Plan on September 22, 2005 principally to (a) provide that the allocation of
actual amounts to the Award Pool, Associates’ Pool(s) and/or Principals’ Pool(s)
for a Plan Year and the determination and payment of actual Incentive Awards for
a Plan Year may be made in advance of the completion of such Plan Year and
(b) make various conforming and other technical changes to the Plan, which
amendment and restatement was not subject to the approval of the stockholders of
Franklin Resources, Inc. The Board of Directors of Franklin Resources, Inc.
approved an amendment and restatement of the Plan on December 16, 2005
principally to change the governing law of the Plan to Delaware, which amendment
and restatement was not subject to the approval of the stockholders of Franklin
Resources, Inc. The Board of Directors of Franklin Resources, Inc. approved an
amendment and restatement of the Plan on December 13, 2006 principally to make
clarifying and technical changes to the Plan, which amendment and restatement
was not subject to the approval of the stockholders of Franklin Resources, Inc.

 

FRANKLIN RESOURCES, INC.

 

 

8

 

 

 